- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 16/10 - 11/24/2010 NOTICE TO THE MARKET Due to the death of Chief Executive Officer Ronald Thadeu Ravedutti, the Company's Executive Board appointed the engineer Raul Munhoz Neto, Chief Generation, Transmission andTelecommunications Officer, to occupy the position of CEO on a provisional basis, pursuant to the Company's Bylaws. Raul Munhoz Neto was born in 1943 and graduated in Mechanical Engineering from the Federal University of Paraná in 1966. He joined Copel in 1982 and occupied several posts in a variety of areas before being appointed Chief Engineering and Construction Officer in 1994. Curitiba, November 24, 2010. Sincerely, Rafael Iatauro CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 24, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
